Exhibit 10.10

 

MEMORANDUM OF UNDERSTANDING

 

Made this 23rd day of July 2007 by and between Atlantic City Showboat, Inc.;
Bally’s Park Place Inc. d/b/a Bally’s Atlantic City; Boardwalk Regency Corp.
d/b/a Caesars Atlantic City; Tropicana Casino & Resort; Resorts International
Inc.; Trump Taj Mahal, Assoc. d/b/a Trump Taj Mahal Hotel & Casino; Trump Marina
Assoc. d/b/a Trump Marina Hotel & Casino, (hereinafter referred to collectively
as the “Employers” and individually by name) and International Union of
Operating Engineers, Local Union 68 and IATSE, Local Union 917 (hereafter
referred to collectively as the “Unions” and individually by local number).

 

INTRODUCTION

 

The Employers and Unions are parties to seven (7) individual collective
bargaining agreements all with the same or substantially similar terms and
conditions. For the sake of uniformity and convenience, the Employers have
coordinated bargaining for the purpose of negotiating agreements to supersede
their respective collective bargaining agreements with the Unions, which expired
midnight June 30, 2006. The following sets forth the agreement reached between
the Employers and the Unions subsequent to the conduct of collective bargaining
negotiations:

 

MODIFICATIONS

 

DURATION

 

Five (5) years, July 1, 2006 to June 30, 2011

 

ARTICLE II §1 and ARTICLE V § 2

 

Replace sixty (60) days with ninety (90) days.

 

ARTICLE V, SENIORITY

 

Section 3(c)

 

Delete language “one year for illness” and amend to read “six months (or one
year for worker’s compensation) unless required to be longer, as an
accommodation under state or federal law which extension or lack thereof, is not
subject to the grievance and arbitration procedure. FMLA & NJFLA leave runs
concurrently with leaves under this Agreement to the extent applicable.”

 

--------------------------------------------------------------------------------


 

ARTICLE VII, VACATION

 

Add number eight (8), add language, “Employees vacations shall be reduced on a
prorated basis for any leave of absence consistent with the Employer’s leave
policies for its unrepresented employees.” Employees must use up to half of
their vacation entitlement while on FMLA and NJFLA leave, as long as at least
the same is required for the Employer’s unrepresented employees.

 

NEW SECTION - DISCIPLINE

 

The Employer agrees not to give any further consideration in subsequent
disciplinary actions of any discipline that is beyond two (2) years (one year
for attendance). This limitation does not apply to any discipline which impact
legal obligations e.g. harassment, discrimination, etc.

 

SIDE LETTER- RESORT’S, CAESARS & SHOWBOAT

 

“The delivery of remote controls and computer keyboards to hotel guests shall be
performed by bargaining unit employees. When bargaining unit employees are not
on the premises the function will be performed by the Facilities Department.”

 

SIDE LETTER — HEALTH BENEFITS

 

During the term of the Agreement in the event Local 917 has access to a Medical
Plan where participation is voluntary on the part of the employees such Plan can
be presented to the Employer for consideration. In no event does the Employer
have any obligation of any nature whatsoever to agree to any such plan and a
rejection by the Employer shall not be subject to the grievance and arbitration
procedure or any other legal proceeding.

 

ADD TO DUES & FUND SECTION

 

“If the Employer fails to remit deducted share fees, initiation fees, dues or
contributions to the Union or the Funds as applicable, after thirty (30) days of
the fifteenth of the month following their deduction, the Union may bypass the
grievance procedure and file directly for arbitration. Notwithstanding anything
in this Agreement to the contrary, if the arbitrator finds that the delinquency
violates this Agreement, the arbitrator may award interest, at the prime rate,
for the period that the delinquent amounts remained outstanding and may award
the Union costs of the arbitration. As a condition to the Union’s proceeding
directly to arbitration in the above manner, the Union must serve the Human
Resources Department with at least fourteen (14) days written notice, via
certified mail, of the delinquent fair share fees, initiation fees, dues or
contributions after the above time period has passed.”

 

--------------------------------------------------------------------------------


 

WAGES

 

FOR FULL-TIME TECHNICIANS

 

YEAR 1

 

$

1.15

 

YEAR 2

 

$

1.15

 

YEAR 3

 

$

1.15

 

YEAR 4

 

$

1.20

 

YEAR 5

 

$

1.25

 

 

Increases to be distributed by the Union(s) in the same manner as past contract

 

Lead rate effective first year $2.00 above Technician rate

 

FOR CASUAL EMPLOYEES

 

YEAR 1

 

$

.95

 

YEAR 2

 

$

1.00

 

YEAR 3

 

$

1.00

 

YEAR 4

 

$

1.05

 

YEAR 5

 

$

1.10

 

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT

SIGNATURE PAGE

 

UNIONS:

 

 

 

 

 

/s/ [ILLEGIBLE]

 

10/9/07

INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 68

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

10/10/07

IATSE LOCAL 917

 

DATE

 

 

 

 

 

 

EMPLOYERS:

 

 

 

 

 

/s/ [ILLEGIBLE]

 

9/12/07

ATLANTIC CITY SHOWBOAT, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

9/11/07

BALLY’S PARK PLACE, INC. d/b/a BALLY’S ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

9/11/07

BOARDWALK REGENCY CORP. d/b/a CAESARS ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

10/2/07

TROPICANA CASINO AND RESORT

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

9/18/07

RESORT’S INTERNATIONAL, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

9/21/07

TRUMP MARINA, ASSOC., d/b/a TRUMP MARINA HOTEL & CASINO

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

9/21/07

TRUMP TAJ MAHAL, ASSOC. d/b/a TRUMP TAJ MAHAL HOTEL & CASINO

 

DATE

 

--------------------------------------------------------------------------------